CAMPBELL, Judge.
The plaintiff has brought two questions to this Court. Our decision on defendants’ appeal makes it unnecessary to consider the questions raised by plaintiff.
The defendants raise the following question on appeal:
1. Did the trial court commit error in denying defendants’ motion for directed verdict and judgment notwithstanding the verdict?
 When a motion for directed verdict is made at the conclusion of the evidence, the trial court must determine whether the evidence, taken in the light most favorable to the plaintiff and giving the plaintiff the benefit of every reasonable inference, is sufficient. Sawyer v. Shackleford, 8 N.C. App. 631, 175 S.E. 2d 305 (1970). In the instant case defendants concede their negligence but say that plaintiff’s evidence reveals contributory negligence as a matter of law. On such a contention, a directed verdict is proper only when contributory negligence is so clearly established that no other conclusion can reasonably *419be reached. Atkins v. Transportation Co., 224 N.C. 688, 32 S.E. 2d 209 (1944).
Viewed in the light most favorable to the plaintiff, the evidence shows that decedent attempted to make a turn on a highway, in the nighttime, at approximately 12:30 a.m. When she began the turn, no headlights or other automobiles were visible. The road was only 21 feet wide and of insufficient width to permit a U-turn. She pulled the automobile across the road as far as possible to the west side without going into the ditch. At that point the automobile stalled. One of the occupants of the rear seat testified that when the automobile stalled, he saw headlights rounding the curve from the south. Decedent restarted the automobile and backed east across the road until the left rear wheel was on the center line. Thus both lanes of travel on this two-lane road were effectively blocked. Decedent either saw the oncoming vehicle and ignored it or failed to see what she should have seen. At any rate she blocked the highway with her car crossways of the highway.
Plaintiff’s evidence establishes decedent’s contributory negligence as a matter of law. No other inference could reasonably be drawn from the facts in this case. Clayton v. Rimmer, 262 N.C. 302, 136 S.E. 2d 562 (1964). Whitley v. Harding, 10 N.C. App. 282, 178 S.E. 2d 139 (1970).
It is not necessary to consider the questions raised by plaintiff’s appeal.
The defendants, after denial of their motion for directed verdict, moved in apt time for judgment notwithstanding the verdict. The motion should have been allowed.
Eeversed.
Judges Morris and Parker concur.